This was an action in trover to recover possession of an automobile to which the plaintiff claimed title. Upon the hearing of the case the uncontradicted evidence showed that neither the plaintiff nor her deceased husband had title to the automobile, but that the title was in the defendant corporation until it sold the property to a third party. Therefore the court did not err in rendering a judgment for the defendant, nor in overruling the motion for new trial based upon the general grounds only.
Judgment affirmed. MacIntyre and Gardner, JJ.,concur.
                         DECIDED DECEMBER 3, 1940.